DETAILED ACTION
This action is responsive to Applicant’s response filed 10/22/2021.  
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 10/22/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of an apparatus and method for determining and recommending storage device configuration, as disclosed by the claimed subject matter of independent claims 1 and 11.  
The Applicant’s remarks filed 10/22/2021, which address the previously applied prior art of Illikkal in view of the currently amended claims, have been fully considered and are found to be persuasive. Particularly, on pg. 8 of the response, the Applicant’s remarks effectively demonstrate the difference between the workload profile and operating model teachings of Illikkal and the use of the “a current workload condition”, which was introduced into the independent claims in the amendments filed 10/22/2021.
Furthermore, the most relevant prior art considered during the search of databases and domains includes the US Pub. No. 2014/0089495 of Akolkar which relates to storage system performance prediction with consideration of allocation/configuration of the resources, workload, and performance characteristics and the US Patent No. 9888078 of Jain et al. which relates to managing storage resource configuration and deployment with consideration of wherein predicting performance characteristics further includes: identifying input/output (I/O) data types related to an I/O workload received by a storage array, generating response time (RT) data pairs, mapping each uniquely available system configuration and one or more of the I/O workload and I/O data types to respective response times, and in response to receiving one or more requested performance characteristics and current workload conditions, providing one or more recommended storage device configurations for each request based on the predicted performance characteristics, the requested performance characteristics, and the workload conditions”, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified independent claims.
Dependent claims 2-10 and 12-20 are directly dependent from claims 1 and 11 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184